Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2021

                                   No. 04-20-00268-CR

                            Quinton Ramon WILLIAMSON,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0283
                   Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                     ORDER

Sitting:     Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       Appellant's motion for extension of time is granted. We order appellant's retained
counsel, Adam Poncio, to file appellant's brief by January 27, 2021.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court